Citation Nr: 0845127	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  03-20 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to July 
1967, from August 1971 to November 1971, and from August 1973 
to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

This case was the subject of a May 2004 hearing before the 
undersigned Veterans Law Judge, and of a Board remand dated 
in February 2005. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks to establish entitlement to an automobile 
and adaptive equipment, or for adaptive equipment only.  As 
part of the requirements for these benefits, VA must ensure 
that the claimant will be able to operate the conveyance (in 
this case, an automobile) in a manner consistent with safety 
and to satisfy the applicable standards of licensure of the 
proper licensing authorities.  It must also be determined 
whether the need for such equipment is contraindicated by a 
physical or legal inability to operate the vehicle.  See 38 
C.F.R. § 3.808(c).  

Relevant to such a determination are the results of recent VA 
examinations that include diagnoses of dementia and indicate 
that the veteran is not competent for VA benefits purposes.  
At a VA Aid and Attendance examination June 2007, it was 
found that the veteran was unable to handle his own finances 
and therefore was incompetent for VA benefits purposes.  At a 
VA compensation examination with a clinical psychologist in 
August 2007, the veteran was noted to be able to give only 
very limited accounts of his past activities and to have 
difficulties remembering from moment to moment what he was 
doing.  The psychiatric diagnoses included depression, 
dementia, and a motor tic disorder.  By contrast, VA records 
of treatment in January 2008 indicate that the veteran had in 
the last seven days consistently made reasonable decisions 
without difficulty, and that he was capable of increased 
independence in performing his activities of daily living.  
As result of the recent VA clinical findings, in a rating 
decision dated in March 2008, the veteran was awarded service 
connection for depression with dementia, rated as 100 percent 
disabling.  In addition, the RO proposed a finding of 
incompetency.

The Board finds that, given the severity of the veteran's 
current depression and dementia, a VA medical opinion as to 
whether the veteran would be able to operate an automobile in 
a manner consistent with safety and to satisfy the applicable 
standards of licensure of the proper licensing authorities 
would be helpful in adjudication of his claim.  See 38 
U.S.C.A. § 5103A(d).

Additionally, in the Board's February 2005 remand of this 
matter, further development was requested with respect to the 
severity of his eye disability.  The record contains highly 
disparate evaluations of the veteran's visual acuity.  One of 
the criteria for consideration of entitlement to an 
automobile, and/or adaptive equipment, is permanent 
impairment of vision of both eyes: central vision acuity of 
20/200 or less in the better eye, with corrective glasses, or 
central visual acuity of more than 20/200 if there is a field 
defect in which the peripheral field has contracted to such 
an extent that the widest diameter of visual field subtends 
an angular distance no greater than 20 degrees in the better 
eye.  See 38 C.F.R. § 3.808(b).  

In its February 2005 remand, the Board had requested that a 
CAT scan be performed to determine whether the veteran had 
visual loss due to a stroke, as recommended by a VA examiner 
in August 2002.  In March 2005, a VA MRI of the veteran's 
brain was performed.  The radiology report includes a finding 
of severe atrophy of the brain, greater than expected for his 
age, as well as more specific findings regarding 
abnormalities of the brain.  A July 2005 treatment record of 
care with a neurologist includes a finding of visual fields 
being severely diminished in all directions.  A VA treatment 
record from October 2005 indicates visual acuity of 5/700 in 
the right eye and 4/700 in the left eye, with the visual 
field severely constricted to finger counting bilaterally.  
Newly received reports from a private eye-care physician 
dated from April 2005 to November 2007 indicate that the 
veteran had diffuse bilateral loss of vision, evaluated in 
August 2007 as finger counting at two feet in the right eye 
and at one foot in the left eye.  The August 2007 letter 
indicates that the physician had sent the veteran copies of 
reports of the visual fields, although the veteran did not 
submit those to the RO with his letters.  By contrast, at an 
August 2007 VA neurological examination, visual acuity was 
evaluated as normal and visual fields were evaluated as 
grossly normal.  

In light of the above, the Board finds that additional 
development, including a comprehensive VA eye examination and 
reasonable attempts to obtain additional relevant records of 
private treatment, may be helpful in adjudication of the 
veteran's claim, including a determination as to whether the 
need for such equipment is contraindicated by a physical 
inability to operate the vehicle and whether he is able to 
operate a motor vehicle consistent with safety and to satisfy 
applicable licensing requirements.  See 38 C.F.R. § 5103A(a)-
(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should undergo a VA 
examination with an appropriate specialist 
for the purpose of determining whether his 
dementia, depression, and any additional 
psychiatric or cognitive disability 
preclude him from operating a motor vehicle 
in a manner consistent with safety and 
satisfying the applicable standards of 
licensure of the proper licensing 
authorities.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.

The examination report should include 
detailed relevant clinical findings and a 
notation of all diagnosed mental 
disabilities.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.

2.  Attempt to obtain records of private 
treatment of eye disability from the 
Bennett & Bloom eye clinic.  The records 
sought should include evaluations of 
visual fields, as described by Dr. Bloom 
in a letter dated in November 2007.

The veteran should be requested to provide 
any required authorization for release of 
medical information for the requested 
records; if such a release is obtained, 
reasonable attempts should be made to 
obtain the records of treatment of the 
veteran from Bennett and Bloom dating from 
2002 forward.

The veteran should also be informed that he 
may alternatively submit the records of 
visual field testing provided to him by Dr. 
Bloom, as described in the letter from Dr. 
Bloom dated in November 2007.

3.  After reasonable attempts have been 
made at accomplishment of indented 
paragraph (2) above, schedule the veteran 
for a comprehensive VA eye examination, for 
the purpose of determining the current 
nature and extent of his eye disability, 
including whether the veteran has eye 
disability meeting, approximating, or 
functionally equivalent to permanent 
impairment of vision of both eyes of 
central vision acuity of 20/200 or less in 
the better eye, with corrective glasses, or 
central visual acuity of more than 20/200 
if there is a field defect in which the 
peripheral field has contracted to such an 
extent that the widest diameter of visual 
field subtends an angular distance no 
greater than 20 degrees in the better eye.  
The examiner should also opine as to 
whether the severity of his current eye 
disability renders the veteran physically 
unable to operate a vehicle.  The claims 
folder must be made available to the 
examiner for review in conjunction with the 
examination.

The examiner should review the report of a 
VA MRI of the veteran's brain in March 2005 
in making this determination, as well as 
any records received from Bennett & Bloom 
Eye Centers.  The examiner should consider 
whether any lack of visual acuity or 
deficiency of visual field may be a 
residual of a stroke or other organic brain 
or neurological disease.

All necessary tests or studies should be 
conducted.  All findings noted on 
examination test charts and graphs must be 
interpreted into text.  

The examiner is requested to provide a 
complete rationale for his or her 
opinions, based on his or her clinical 
experience, medical expertise, and 
established medical principles.

4.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



